DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
load applicator in Claims 1, 4 – 12, and 14 – 19 as a threaded rod and nut, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least 22, 24, 26, 28, 34, 68, 70.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least 76, 78 (in three different locations), 82, 84.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 
Examiner requests Applicants cooperation in reviewing the specification and the drawings to ensure all element numbers are accounted for.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the tracks of Claim 7 
the direction of rotation of Claim 18
the legs extending relative to the shoulder, said legs guiding the shoulder relative to the posts of Claim 12
the legs assisting in linear movement relative to the posts of Claim 13
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 12 and 13, the claims pertain to legs extending relative to the shoulder, the legs guiding the shoulder relative to the posts, and the legs assist in linear movement relative to the posts. It is unclear as to what exactly the legs are and if they are the same as the arms recited in Claims 9 and 10, thus rendering the claims indefinite.
Regarding Claim 18, the claim recites “the load applicator is oriented perpendicularly to a direction of rotation of the pulley”. It is unclear as to what a direction of rotation is and how another direction can be perpendicular to a direction of rotation, thus rendering the claim indefinite. Examiner interprets “direction of rotation” as “axis of rotation”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao et al. (CN 107402132). Citations pertaining to Bao refer to the attached English translation.
Regarding Claim 1, Bao discloses a test device, in Figures 1 and 2, comprising: a crossbar (9); a load applicator (nut 19 and threaded rod 13) (Pages 2, 3) adjustably connected to the crossbar (Page 3), a sensor (11) connected to the load applicator (Figure 1) measuring one of compression and tension applied to the load applicator (Page 3); a pulley (22) connected to the load applicator (via 20 and 21) (Figures 1 and 2); and a belt (belt) (Page 3), said belt directed about the pulley (22) and a test article selected from the group of a rotating shaft (2) (Figure 2); wherein the load applicator 
Regarding Claim 2, Bao discloses the load applicator further comprises a shaft (13) linearly displaceable relative to the crossbar (Page 3).
Regarding Claim 3, Bao discloses the shaft has threads (as it is a stud bolt) and rotation of a nut (19) linearly displaces the shaft relative to the crossbar (Page 3).
Regarding Claim 4, Bao discloses a processor connected to the output of the sensor (a processor must inherently be present to be able to display the real-time tension) (Page 3).
Regarding Claim 5, Bao discloses a display displaying the load (Page 3).
Regarding Claim 6, Bao discloses opposing posts (1, 13) supporting the crossbar (Figure 1), said posts connected at a lower portion to a base (21) (Figures 1, 2).
Regarding Claim 8, Bao discloses a shoulder (21) intermediate the shaft and pulley (Figures 1, 2).
Regarding Claim 16, Bao discloses the sensor is a strain gage (see 11 in Figure 1)
Regarding Claim 18, as best understood, Bao discloses the load applicator is oriented (vertically) perpendicularly to an axis of rotation of the pulley (into and out of the page as seen in Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (CN 107402132), in view of Li et al. (CN 105806620). Citations pertaining to Li refer to the attached English translation.
Regarding Claim 7, Bao fails to expressly disclose the base is connected to tracks.
Li teaches a base (see base of apparatus as seen in Figure 2) connected to tracks (11, 12) (Figures 1, 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Boa so that the base is connected to tracks for the benefit of providing the test device on a platform having anti-vibration capabilities, as taught by Li (Claim 1).

Claims 1 – 6, 8, 9, and 16 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 108168885), in view of Bao et al. (CN 107402132). Citations pertaining to Jin refer to the attached English translation.
Regarding Claim 1, Jin discloses a test device, in Figures 1 and 2, comprising: a crossbar (8); a load applicator (7, 9) adjustably connected to the crossbar (Figure 1); a 
Jin fails to disclose a sensor connected to the load applicator measuring one of compression and tension applied to the load applicator with the sensor providing sensor output related to the load while rotating the test article
Bao teaches a sensor (11) connected to a load applicator (nut 19 and threaded rod 13) (Pages 2, 3) (Figure 1) measuring one of compression and tension applied to the load applicator (Page 3); with the sensor providing sensor output related to the load while rotating the test article (real-time tension) (Page 3).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Jin by including a sensor connected to the load applicator measuring one of compression and tension applied to the load applicator with the sensor providing sensor output related to the load while rotating the test article for the benefit of knowing the actual load on the test article so that performance tests can be done, as taught by Bao (Pages 2, 3), and ensuring Li’s simulated loads (Page 4) can be measured to ensure the simulation is in line with real-world loads. 
Regarding Claim 2, Jin discloses the load applicator further comprises a shaft (7) linearly displaceable relative to the crossbar (Figure 1)
Regarding Claim 3, Jin discloses the shaft has threads (Figure 1) and rotation of a nut (9) linearly displaces the shaft relative to the crossbar (Figure 1).
Regarding Claim 4, Bao discloses a processor connected to the output of the sensor (a processor must inherently be present to be able to display the real-time tension) (Page 3).
The combination would have been obvious for the same reasons as discussed in the rejection of Claim 1 above. 
Regarding Claim 5, Bao discloses a display displaying the load (Page 3).
The combination would have been obvious for the same reasons as discussed in the rejection of Claim 1 above. 
Regarding Claim 6, Jin discloses opposing posts (7) (Figures 1, 2) supporting the crossbar, said posts connected at a lower portion to a base (10) (Figure 1).
Regarding Claim 8, Jin discloses a shoulder (10) intermediate the shaft and pulley (Figure 1).
Regarding Claim 9, Jin discloses opposing arms extending from the shoulder (see arms extending from 10) (Figure 1) supporting the pulley therebetween (on both sides of 12 arms extends from 10 to support 11, 12 therebetween) (Figure 1)
Regarding Claim 16, Bao discloses the sensor is a strain gage (see 11 in Figure 1)
The combination would have been obvious for the same reasons as discussed in the rejection of Claim 1 above. 
Regarding Claim 17, Jin discloses a stop located on the test article assisting in retaining the belt on the test article (as seen in Figure 1 shaft 15 has a pully with walls/stop taller than the belt thus retaining the belt on the shaft)
Regarding Claim 18, as best understood, Jin discloses the load applicator is oriented (vertically) perpendicularly to an axis of rotation of the pulley (into and out of the page) (Figure 1)
Regarding Claim 19, Jin discloses the load applicator applies a vertically directed force through the pulley to the test article (as the load applicator’s force is applied via the pulley to the belt to the test article) (Figures 1, 2).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 108168885), in view of Bao et al. (CN 107402132), in further view of Li et al. (CN 105806620). 
Regarding Claim 7, the combination fails to expressly disclose the base is connected to tracks.
Li teaches a base (see base of apparatus as seen in Figure 2) connected to tracks (11, 12) (Figures 1, 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the base is connected to tracks for the benefit of providing the test device on a platform having anti-vibration capabilities, as taught by Li (Claim 1).

Claims 14 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (CN 107402132), in view of Li et al (CN 108801633), hereinafter referred to as Li ‘633. Citations pertaining to Li ‘633 refer to the attached English translation.
Regarding Claim 14, Bao fails to disclose the processor assists in automatedly applying a predetermined load as the load.
Li ‘633 teaches a processor (computer) assists in automatedly applying a predetermined load (test load) as the load (Page 3).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Boa so that the processor assists in automatedly applying a predetermined load as the load for the benefit of unattended and intelligent management of the test device, as taught by Li ‘633 (Page 3).
Regarding Claim 15, Li ‘633 discloses the load is applied by the processor for a predetermined time (test time).
The combination would have been obvious for the same reasons as discussed in the rejection of Claim 14 above.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 108168885), in view of Bao et al. (CN 107402132), in further view of Li et al (CN 108801633), hereinafter referred to as Li ‘633.
Regarding Claim 14, the combination fails to disclose the processor assists in automatedly applying a predetermined load as the load.
Li ‘633 teaches a processor (computer) assists in automatedly applying a predetermined load (test load) as the load (Page 3).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the 
Regarding Claim 15, Li ‘633 discloses the load is applied by the processor for a predetermined time (test time).
The combination would have been obvious for the same reasons as discussed in the rejection of Claim 14 above.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 10, the prior art fails to anticipate or render obvious bearings connected to each of the arms, and the pulley connects to a test shaft between the bearings. This feature is critical to the applicant’s invention as it allow for the device to be flexible and adaptable to apply a load/loads to virtually any test object, as discussed in [0028] of the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856